Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Timothy Cassidy on September 3, 2021.
The application has been amended as follows: 

Claims 14-16 have been canceled.
In the second line of claim 10, the phrase “each has” has been deleted and the phrase –collectively have—has been inserted in place thereof.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 and 17-20 are allowable over the prior art.  The closest prior art is Wu (US 2012/0195996 of record). Wu discloses a method of making a molded thermoplastic polymer material (0008) comprising feeding a molten polymer material into a flow path (the runner) that leads into a mold cavity (41).  During initial flow of the polymer material into the flow path, a portion of the flow is temporarily diverted into an overflow area (515) filling the mold cavity with the polymer material to form a molded article. Wu teaches that section (515) decelerates the flow speed of the liquid plastic material (0036).  Once completed, the molded article may be removed from the mold.
The claims are allowable over the prior art because the prior art fails to teach or render obvious the claimed overflow passage meeting the collective volume range.  Specifically, Wu does not teach a passage (herein understood to be a “long narrow area with walls on each side that leads from…one place to another” as defined by MacMillan Dictionary;  see https://www.macmillandictionary.com/us/dictionary/american/passage ) or that an overflow passage should meet the claimed collective volume limitation of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN R KRUER/Primary Examiner, Art Unit 3649